Citation Nr: 0739478	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-40 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable rating for malaria.

2.  Whether there is new and material evidence to reopen a 
claim for service connection for sores in the ears, claimed 
as soft tissue sarcoma.

3.  Whether there is new and material evidence to reopen a 
claim for service connection for seborrheic dermatitis of the 
ears, face, and chest, with secondary hyperpigmentation, 
tinea pedis, and tinea cruris.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran

ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from December 1968 to July 
1971, including honorable combat service in the Republic of 
Vietnam.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2005 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).

Following a review of the record, the Board finds that all 
issues on appeal must be remanded for additional development 
and compliance with VA's duties to notify and to assist as 
set forth in the Veterans Claims Assistance Act of 2000 
(VCAA).  As such, they are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The veteran claims that he experiences skin disorders as a 
result of either his exposure to herbicides in Vietnam or as 
secondary to his service-connected malaria.  Alternatively, 
the veteran contends that his skin disorders are part and 
parcel of his service-connected malaria.  He appeared before 
the Board and credibly testified that his skin problems began 
once he started treatment for malaria.  The veteran stated 
that he had continued to have skin lesions and irritation 
since that time.

The evidence of record reveals that the veteran has undergone 
VA examinations, but the issue of whether his skin problems 
are part of his malaria has not been addressed.  
Additionally, the issue of whether the skin problems are 
secondary to the service-connected malaria has not been 
developed.  The Board notes that the veteran has made several 
attempts at achieving service connection for his skin 
disabilities, however, he has not presented the current 
theory of entitlement until recently.

VA has a duty to fully and sympathetically develop a 
veteran's claim to its optimum, which includes determining 
all potential claims raised by the evidence, applying all 
relevant laws and regulations.  See Moody v. Principi, 360 
F.3d 1306, 1310 (Fed. Cir. 2004).  The Board may only 
consider independent medical evidence of record to support 
its findings and cannot render its own medical conclusions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Although the schedule for rating disabilities allows for a 
compensable rating for malaria only when the disease is 
shown to be active or to have caused liver or spleen damage 
(Diagnostic Code 6304), VA may rate the veteran's disability 
by analogy if there is evidence of symptomatology that would 
not be described as "active malaria" but falls within 
criteria for another disability listed in the schedule so 
long as the medical evidence shows that the symptomatology 
is a product of the service-connected malaria.  The record 
does not include a medical opinion linking the veteran's 
skin disorders to his malaria and the Board is not in a 
position to say if that is a feasible theory upon which to 
grant a compensable rating.  Therefore, because the veteran 
is competent to testify as to his observations that his skin 
condition has been present since he began treatment for 
malaria, the Board finds that further development of the 
medical record is necessary to flesh out the veteran's 
current theory of entitlement.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007)(lay testimony is competent to establish 
the presence of observable symptomatology).  Specifically, 
the veteran should be scheduled for a dermatologic 
evaluation pursuant to 38 C.F.R. § 3.159(c)(4).

As for the veteran's requests to reopen his claims of 
entitlement to service connection for skin disorders, the 
Board notes that proper VCAA notice has not been provided.  
Specifically, the veteran has been notified of the evidence 
necessary to substantiate a claim of service connection on a 
direct basis, but has not been notified of the evidence 
necessary to substantiate a claim of entitlement to service 
connection as secondary to a service-connected disability.  
Because the crux of the veteran's claims now appears to be 
that his skin disorders are directly related to his service-
connected malaria, additional notice is required.  
Furthermore, the claims of entitlement to service connection 
for skin disorders are inextricably intertwined with the 
issue being remanded for additional development of the 
medical record so a final determination on those claims must 
be deferred at this time.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice 
with respect to his claims of entitlement 
to skin disorders as secondary to 
service-connected disability.  Perform 
all necessary development following 
response(s) from the veteran.

2.  Schedule the veteran for a 
dermatologic examination to determine the 
nature and etiology of the veteran's 
various skin complaints.  The claims 
folder must be made available to the 
examiner and the examiner is requested to 
report any skin disorders the veteran has 
experienced since he was treated for 
malaria.  The examiner should render all 
appropriate diagnoses and for each 
disability found render an opinion as to 
whether it is at least as likely as not 
(a 50-50 degree of probability or higher) 
a result of malaria, treatment for 
malaria and/or part and parcel of 
disability caused by malarial parasites.  
All testing deemed necessary by the 
examiner should be performed, and the 
results reported in detail.  All opinions 
expressed must be supported by complete 
rationale.


3.  Thereafter, readjudicate the claims 
based on the new evidence obtained.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. Before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and cure a procedural defect.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


